Lake App. No. 2004-L-164, 2006-Ohio-4822. Discretionary appeal accepted on Proposition of Law Nos. I and III; cause held on Proposition of Law No. Ill only for the decision in 2006-0189, Uddin v. Embassy Suites Hotel, Franklin App. No. 04AP-754, 2005-0hio-6613; and briefing schedule stayed as to Proposition of Law No. III.
Moyer, C.J., Stratton and Cupp, JJ., would also accept the appeal on Proposition of Law No. II.
O’Donnell, J., would accept the appeal on Proposition of Law No. Ill only.
Pfeifer and Lanzinger, JJ., dissent.